Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 3/14/2022. Claims 2-24 are allowed and claim 1 is cancelled. Claims 2, 13, and 24 are the independent claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render an obviousness of generating an updated dataflow graph based on a first dataflow graph, in which each of the first dataflow graph and the updated dataflow graph is configured to process data in one or more fields of data records having a record format, the method including: identifying (i) a first set of differences between a first dataflow graph and a second dataflow graph and (ii) a second set of differences between the first dataflow graph and a third dataflow graph, wherein the specification of each of the dataflow graphs defines nodes, at least one of the nodes representing a data processing component defining an operation to be performed to process data in one or more fields of data records having a record format, the data records being provided to the data processing component, and one or more links connecting the nodes and each representing a flow of data records, and wherein the identifying includes: comparing a specification of the first dataflow graph and a specification of the second dataflow graph to identify the first set of differences between 

The prior art of record (Hsu et al. US Patent 8,151,244 B2, Liu et al. US PG Pub. 2009/0055445 A1, and Stanfill et al. US Patent 9,785,419 B2) teaches updating a dataflow graph/graphical program/generating an updated dataflow graph based on a base graph by identifying differences between a first graph/program and a second graph/program and differences between the first program and a third program, by comparing nodes of the graphs to identify sets of differences between nodes in the first and second and first and third graphs, the nodes representing processes/operations/etc. to be performed to process data which are linked to other nodes of the graphs, determining corresponding nodes in the sets of differences, determining a set of combined differences based on the correspondence, and generating an updated dataflow graph/graphical program/updating a dataflow graph/graphical program based on the base graph and the set of combined differences including generating a specification of the updated graph/program that defines nodes and links connecting the nodes, and further teaches that dataflow graphs/graphical program process data in fields of data records provided/received as input to the nodes from external data sources when they are executed. However, the prior art of record fails to anticipate or render an obviousness of executing an updated dataflow graph to process data in one .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DOUGLAS M SLACHTA/Examiner, Art Unit 2193